Paine, J.,
dissenting.
Because of a firm conviction that the majority opinion in this case is unjust and inequitable to the heirs of Mary J. Henderson, in taking from them a one-fourth interest in the real estate of which their mother had died seized, and for which she had paid her husband $600 cash for a quitclaim deed releasing all his interests therein, I respectfully dissent, and will review the record to set out some of the important facts in greater detail.
This was an appeal by plaintiff from a decree dismissing his petition for the partition of certain real estate and confirming the title thereof in the defendants.
The petition alleged the death of Mary J. Henderson, intestate, and described the property that she owned, and said that her heirs were her husband and a son and daugh*578ter; that the plaintiff was the sole legatee of all the interest in said real estate belonging to the deceased husband, to wit, an undivided one-fourth interest therein, and prayed for partition of said real estate.
The defendants in their answer admit the death of their mother, Mary J. Henderson, intestate, on August 1, 1943, and admit the death of her husband 19 days thereafter. The defendants then allege that the parties entered into a property settlement, in which each relinquished all interest in the property of the other, and executed quitclaim deeds in accordance therewith, and attach to the answer copies of said settlement and deeds, and by reason thereof the husband relinquished all interest in his wife’s property, and was not one of her heirs.
The reply admits the property settlement and the delivery of the deeds, but contends that nothing in said agreement released or relinquished the right of inheritance to . the property of the other. It is also alleged that, after executing said agreement, the parties became reconciled, resumed marital relations, and lived together for some time, and disregarded said agreement, when they again separated.
The decree of the district court found that plaintiff was not the owner of, nor entitled to any interest in, the real estate involved, and the prayer of the petition was denied, costs taxed to plaintiff, and title to the real estate confirmed in the defendants.
The assignment of errors sets out that the judgment of the court is contrary to the evidence and the law.
Alonzo J. Henderson and Mary J. Henderson were married June 25, 1936, at Goodland, Kansas, he being 76 years old, and she a little younger. Mary J. Henderson had at that time two adult children by a former marriage, John Wakefield and Annie Thompson, who are defendants in this case. Alonzo J. Henderson had an adult daughter by his former marriage, Frances Henderson, and also a nephew, Clifton Focht, who is the plaintiff herein.
At the time of their marriage Mrs. Henderson owned con*579siderable real estate in Dundy county, some of which she had acquired from her first husband, and the balance from her sister’s estate, while Mr. Henderson owned a half interest in a house and small tract of land south of the depot in Benkelman.
The parties lived together for a year and five days after their marriage, and separated July 1, 1937. On August 11, 1938, after they had been separated over a year, they met at the office of Leona I. Latham, an attorney, and entered into a property settlement and separation agreement. The first provision of this agreement was that, in consideration of $600 cash paid by Mary J. Henderson to Alonzo J. Henderson, he agreed to give a quitclaim deed to her of all his interest in all of her real estate, and she relinquished and quitclaimed to him all of her interest in his half-interest in his home place. The check, exhibit No. 4, which she gave for the $600, stated it was “For full settlement of Property rights,” and he g-ave this $600 check to Jesse Mowry to buy the other half-interest in his home place.
The parties lived separate and apart until January 1, 1940, when they were reconciled, and these elderly people lived together about nine months, but nothing was done about the separation agreement, nor did he repay to her the $600, and when they finally separated the second time, October 1, 1940, no new agreement of any kind was made, and there was never any attempt made by either of them to secure a divorce. They lived separate and apart two years and ten months before her death.
Their property settlement agreement provided in the last clause, “in case either party hereto desires to sell any of his or her property before decree of divorce is granted the other party agrees to join in deed of conveyance without any consideration”, and in strict accordance therewith Alonzo J. Henderson, after they had separated the last time, went into the State Bank of Benkelman on January 6, 1941, and joined in a deed which his wife had executed and left there the week before, conveying 1,120' acres of her land for $3,-600. The cashier, who was the notary, testified that at that *580time Mr. Henderson said to him: “‘Yes,’ * * * ‘I’ll sign it.’ * * * T and Mrs. Mary Henderson has had writings. She has got her stuff and I have got mine, and I don’t want anything to do with hers.’ ” In the same way, he executed another deed for her when she sold 160 acres to Albert Hansen, all in strict accordance with their property settlement.
Mary J. Henderson died on August 1, 1943, intestate and owning all the tracts of real estate set out in the petition, none of which land was acquired by their joint efforts.
Alonzo J. Henderson died August 19, 1943, testate, and in his last will, made October 25, 1941, he gave his daughter one dollar and all the remainder of his property to his nephew, Clifton Focht, the plaintiff herein, and in this will he did not mention his wife, which is proof that he considered their separation agreement still binding upon him.
Two years and five months after their final separation, in March, 1943, he had a talk about their property with his brother John, who' testified: “Well, all that I know about it that he told me was that he had received six hundred dollars in settlement in a contract; that they were done with each other’s business; and that they wasn’t to bother each other. As far as I know that’s all he told me.”
The instrument, exhibit No. 2, was entitled “Property Settlement,” and recites that the wife is paying to the husband the sum of $600, in consideration of which he will give her a “Quitclaim Deed to the following described real estate,” which money was paid and the deed made and delivered by the husband at the time, and as a part of the prop-. erty settlement, and in this deed the grantor states that neither he nor any person in his behalf “shall or will hereafter claim or demand any right or title to the premises or any part thereof, but they and every one of them shall by these presents be excluded and forever barred.” Such deed, together with the property settlement, was duly recorded in the office of the county clerk before 9 o’clock the next morning.
The fact that these parties went back to living together for a few months, some months after the property settle*581ment was entered into, would not set aside this property settlement, for there is no evidence that either of these parties intended that to be the effect of their living together, but each by their actions indicated that each was still firmly bound thereby.
There has never been any statutory inhibition against the transfer by a deed, from one spouse to another, of all the interest of the grantor in the property conveyed, and Avhere it rests upon a good and valid consideration it should be enforced, and recently the legislature has stamped approval upon deeds from husband to wife by section 76-119, R. S. 1943.
“A postnuptial agreement between husband and wife as to, or settlement and adjustment of, property rights and interests, whereby one spouse settles or agrees to settle certain property on the other, agrees to release his or her rights and interests, as surviving spouse or otherwise, in the estate of the other, * * * or whereby they agree to divide property between them, although void and of no effect at common law is valid and enforceable in equity, * * * .” 26 Am. Jur., sec. 318, p. 914.
“The acts of a party to a separation agreement in accepting and retaining benefits thereunder after acquiring knowledge of facts constituting a ground for annulling it precludes him or her from attacking its validity or having it set aside or recovering property disposed of under it, it being held that the principles of both estoppel and ratification are applicable.” 42 C. J. S., sec. 604, p. 191.
. The majority view in many jurisdictions is, since the passage of statutes enlarging the rights and powers of married women, a postnuptial release by a husband to his wife of an interest in her property on her death is held to be valid, if it is fair and equitable, and supported by an adequate consideration. See Annotation, 49 A. L. R. 116, which cites cases from the courts of more than half of the states of the Union in support of this rule.
“It is now well-settled law, with the exception of New Hampshire, and possibly North Carolina, in both the Unit*582ed States and England, that agreements for separation are valid and enforceable so far as property rights therein contracted for are concerned. The early English cases were contra, but these have long since been overruled.” Annotation, 12 L. R. A., N. S. 848.
“Husband and wife had right, without violating any principle of public policy, to enter into separation agreement, which was free of fraud and duress, for equitable disposition of their property one to the other.” Estate of Wise, 64 Pac. 2d 594 (99 Colo. 562). See, also, Briggs v. Chamberlin, 47 Colo. 382, 107 Pac. 1082, 135 Am. St. Rep. 223.
“It must be borne in mind, however, that the general rules above given apply in the main to simple separation agreements containing executory provisions. There is an essential difference between such an agreement and a separation settlement providing for a division of property. The former may be abrogated 'by a subsequent reconciliation and cohabitation; the latter is not.” Lindey, Separation Agreements, 75.
In Daniels v. Benedict, 8th Cir., 97 Fed. 367, Circuit Judge Sanborn held: “Subsequent cohabitation does not abrogate an agreement of separation between husband and wife, unless such is the intention. Where an agreement expressly provided that it should remain in force although the parties should again come together and live as husband and wife, occasional visits and cohabitation cannot be considered as establishing such an intention.”
It is argued that the general rule is that, when the parties become reconciled and again live together, the effect is to annul the agreement. Annotation, 40 A. L. R. 1227 and two Nebraska cases are cited in support thereof. However, the limitations to this rule are set out at length in the same annotation, because courts cannot make or unmake contracts, but they can only determine the effect of express or implied agreements made by the parties themselves. When the parties themselves plainly show by their acts that they are still bound by their agreement, the resumption of the marriage relation will not operate to rescind a part of the *583agreement based on an independent consideration. See Edwardson v. Edwardson, 229 Mich. 66, 201 N. W. 223.
It is said in 17 Am. Jur., sec. 735, p. 552: “Such reconciliation and resumption, it is held, 'do not warrant the court in deeming the contract avoided any further, if at all, than its terms, taken in connection with the situation and conduct of the parties, indicate their intention to avoid it.” In support of this statement they cite the case of Hagerty v. Union Guardian Trust Co., 85 A. L. R. 417 (258 Mich. 133, 242 N. W. 211), wherein it is said: “An agreement between husband and wife upon their separation which, after listing all property owned by them jointly or individually, provided for a specific division thereof by conveyances between them, and that the share received by the wife should be in full settlement and release of all claims against her husband, is not avoided by the mere fact of reconciliation and resumption of cohabitation.” See, also, Bulke v. Bulke, 173 Ala. 138, 55 So. 490; In re Singer’s Estate (233 Pa. St. 55, 81 Atl. 898), Ann. Cas. 1913A, 1326, citing many English and American authorities; Kohler v. Kohler, 316 Ill. 33, 146 N. E. 476.
“Certain provisions of a contract of separation, or of instruments executed in pursuance thereof, such as provisions for a settlement or fixing the property rights of the parties, may expressly or impliedly show the intention of the parties that the rights and obligations created and fixed thereby shall continue irrespective of a reconciliation, and, where such is the case, these provisions are not avoided by a subsequent reconciliation.” 42 C. J. S., sec. 601, p. 186.
“In jurisdictions where husband and wife may freely contract with each other, they may, of course, enter into a valid property settlement as between themselves independent of the question of separation. In such a case the agreement partakes of the nature of an ordinary settlement to end controversies, and may be given effect as such. It has been held that where the primary purpose of the agreement is to settle property rights, its validity is not impaired by the fact that it is entered into with a view to a later separation.” Lindey, Separation Agreements, 49.
*584“Postnuptial agreements, fairly and understanding^ made, settling property rights between husband and wife, and binding upon them whether or not an action for divorce may be instituted, are not against public policy and are enforceable.” Perkins v. Perkins, 154 Kan. 73, 114 Pac. 2d 804.
A case very similar to the instant case, except that here a nephew of the deceased husband attempts to get an interest in the wife’s estate, is the case of Rash v. Bogart, 226 Ala. 284, 146 So. 814.- The issue in this case is whether a postnuptial and property agreement between husband and wife shall be given effect in equity, in bar of the right of the widow, after the husband’s death, to dissent from his will, and take dower, homestead, and exemptions of personalty, or otherwise share in his estate. Leroy Rash and Sarah Jane Gentry were married in March, 1920, he being 73 years old and his wife 65 years old. After living to-, gether some ten years they separated. About a month after separation, they met in the First National Bank of Stevenson and had an agreement drawn up, which they executed, and Mr. Rash paid the $1,000 therein agreed. Mr. Rash died July 8, 1931. The parties were never divorced. The court held:
“After separation, equity does not look with disfavor on friendly adjustment of property rights between spouses out of court, but, such contracts when supported by valuable consideration, are sustained in equity as other contracts. * -* *
“Where, after execution of husband’s will providing legacy of $1,000 for wife, wife agreed in valid separation agreement, in consideration of present payment to her of $1,000 in cash, to release all her claims to her husband’s estate, payment of $1,000 under agreement herid to constitute ademption of wife’s legacy in husband’s will.”
It is further argued by the appellant that, as this property settlement in the case at bar contained a provision in which each agreed not to contest a. divorce proceeding brought by the other, this provision makes the entire contract void.
*585But this broad, general statement is also subject to limitations. “Provisions in a separation agreement * * * which relate to a settlement and adjustment of their property rights * * * will not be invalidated by a provision in the agreement as to a divorce where such provision seems to carry within it its own consideration and has no special reference to the consideration for any other provision of the contract. Elimination of such provision will not impair the contract as a whole or in any wise affect any other provision of it.” 17 Am. Jur., sec. 727, p. 546.
We will now examine several of our Nebraska cases, and will find that the majority of them are in line with the leading authorities from other jurisdictions.
“A contract between husband and wife, made after and in consequence of severance of the marital relation and permanent separation, and providing for a division of property, and containing mutual releases of rights and obligations relative thereto, will be respected by the courts as presumably fair and valid, and a just and equitable adjustment of the matters of which it treats. But the courts will scrutinize such transactions closely, without too much regard for formal rules of pleading and procedure, and see to it that no unconscionable advantage is taken through fraud or intimidation, or even by reason of ignorance, passion or improvidence.” Hiett v. Hiett, 74 Neb. 96, 103 N. W. 1051.
“Where a husband and his wife are permanently separated, and the latter has legal grounds for a divorce, they may agree upon a settlement of their property rights, and provide by contract for the support and maintenance of the wife, and if the provisions are fair and reasonable the agreement may be enforced by the courts.” Amspoker v. Amspoker, 99 Neb. 122, 155 N. W. 602.
“A valid postnuptial contract between husband and wife, which provides that each relinquishes all rights to the property of the other and releases and waives all right of each to inherit from the other, if observed by both until the death of one of them, will debar the survivor from receiving *586from the estate of the other the articles of personal property and allowance which the statute provides for the surviving spouse.” In re Estate of Lauderback, 106 Neb. 461, 184 N. W. 128.
Three quotations from a late Nebraska case are helpful, as follows:
“We said as early as Furrow v. Athey, 21 Neb. 671, 33 N. W. 208: ‘A deed of conveyance of real estate, executed by the husband directly to the wife, in the absence of fraud, and when neither the rights of creditors nor subsequent purchasers intervene, will convey to her such real estate without the intervention of a third party as trustee.’ The circumstances in the case at bar disclose nothing but good faith. The rights of creditors and subsequent purchasers or innocent parties are not involved. The language of the contract constitutes a grant each to the other in priesenti.”
“An heir stands in privity with an ancestor, and an estoppel enforceable against the ancestor is likewise enforceable as against the heir. 21 C. J. 1182.”
“It was made, we must assume' from the evidence, to promote peace and harmony between the parties and their respective children, and was without disadvantage to any of the parties.” Jorgensen v. Crandell, 134 Neb. 33, 277 N. W. 785.
For many years in Nebraska it has been considered approved practice for counsel to carefully analyze all of the property interests of a husband and wife who were anticipating a separation, and to secure the consent of each to a property settlement in which the rights of each were carefully protected and safeguarded. If later on a divorce was granted to either party, such property settlement was submitted to the trial court, and if upon careful examination the court found that the same constituted a fair and just division of their property interests, our Nebraska courts have in the past invariably approved such settlements. This always, has the advantage of removing what in some cases becomes a bitter contest over their property holdings and their respective rights therein.
*587In a case where two very elderly people are married, each having children by former marriages, it is often found that their diverse property interests, and the possibility of their children being jeopardized in their respective inherr itances, result in unpleasant discussions and family quarrels. To avoid this, such a husband and wife often find that their way out of such an unpleasant situation can be met by a well-drawn property settlement, under the terms of which they sign deeds to each other, supported by valid con-. sideration, which deeds are recorded, and thus dispose of all family arguments as to their respective property interests. Such a valid agreement, based upon adequate consideration, should not be lightly set aside by the court because the old parties may temporarily live together a while, followed by a final separation for several years before their death.
This has been the custom and. rule in Nebraska for many years, and until the case of Smith v. Johnson, 144 Neb. 769, 14 N. W. 2d 424, such agreement has always been given due weight and consideration by our courts. In that very recent case, such an agreement is held to be invalid on the ground that, while section 30-105, R. S. 1943, says that the right of a married man or woman to inherit a part or all of the estate of which his or her spouse was seized of an estate of inheritance at any timé during marriage may be barred by a conveyance executed by such husband or wife while a resident of the state, yet the next section, 30-106, which is concerned with the limitations of an antenuptial contract, happens to be silent in respect to a postnuptial contract. The writer of this dissent is convinced that this is a very small peg upon which to hang a decision which overturns an established rule and unjustly deprives the heirs of deceased people of rights which their ancestors thought had been legally settled by the former 'decisions of this court.
In the case at bar, the two children of Mrs. Henderson were obviously not parties to the postnuptial property settlement which their mother made in good faith, and was it not legal, valid and binding, and supported by an ample consideration of $600, which their mother paid in cash? *588Setting aside this contract of their mother invades the rights of her heirs, and deprives them of one-quarter of the inheritance they had in their mother’s estate.
The trial court found generally in favor of the defendants, and that the plaintiff, Clifton Focht, nephew of Alonzo J. Henderson, is not the owner of any part of, or interest of any character in, the real estate he seeks to partition, and therefore quieted the title of said real estate in the defendants, John Wakefield, son, and Annie Thompson, daughter, of Mary J. Henderson. '
I have reached the conclusion that such decree and judgment is amply sustained by the record and the law, and should have been affirmed. In my opinion, the law should have been announced to be as follows:
(1) In a postnuptial property settlement, where deeds have been exchanged and a valuable consideration paid, it would be inequitable to permit a devisee of one of the parties to assert marital rights in said property so conveyed;
(2) Where there has been a reconciliation for a few months after making such property settlement, such resumption does not warrant the court in deeming the contract avoided, any further than its. terms taken in connection with the situation and conduct of the parties indicate their intention to avoid it; and
(3) Provisions in a postnuptial separation agreement for the transfer of property by deed, upon payment of full consideration therefor, will not be invalidated by a provision not to contest any divorce action which might be brought, where the elimination of this provision which is void as against public policy will not impair the provision relating to the transfer of property by deeds which had been promptly carried out and performed.